IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-16-00224-CR

CATHY JO ALMANZA,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the County Court at Law
                                Hill County, Texas
                             Trial Court No. M0290-15


                                         ORDER


       Counsel’s Motion to Withdraw, filed on July 20, 2017, is denied without prejudice

to filing the motion with the trial court.



                                             PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Motion denied
Order issued and filed July 26, 2017